Citation Nr: 9933492	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder and headaches.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from December 1951 to October 
1953.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder and headaches.


FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder 
and headaches was denied in a rating decision dated in May 
1955; no appeal was perfected therefrom.

2.  Evidence the veteran has submitted since the RO's 1955 
rating decision consists of an April 1997 lay statement, 
private medical statements, reports from VA examination dated 
in May and June 1997, a newsletter, and a statement from the 
American Council for Headache Education.  Such evidence does 
not bear on the issue of whether the veteran's post-service 
nervous disorder and headaches are related to service.


CONCLUSIONS OF LAW

Evidence received since the RO's 1955 rating decision that 
denied service connection for a nervous disorder and 
headaches is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied entitlement 
to service connection in a rating decision dated in May 1955 
based on a lack of evidence to substantiate the any post-
service nervous disability and headaches were related to the 
veteran's period of service.  Overall, the veteran's service 
medical records disclosed hospitalization for an acute 
anxiety reaction and schizoid personality defects.  In a July 
1953 Medical Board report, the examiner noted chronic and 
severe schizoid personality disorder with an inability to 
adjust to social life.  In a September 1953 proceeding, it is 
noted that the veteran was to be discharged for an inability 
to adjust to military service.  A separation examination 
dated in October 1953 reveals a history of headaches and 
nervous trouble.  

In February 1997, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a nervous 
disorder and headaches.  

A statement dated in February 1997 from a private physician 
reveals treatment since 1970 for migraines.  A statement 
dated in March 1997 from a private medical doctor discloses 
that the veteran had been treated since the 1970s.  The 
doctor stated that he could partially recall the veteran's 
history, whereby his headaches began during 1952 or 1953, and 
that he had known the veteran for about 50 years.  He added 
that he no longer had records of treatment for the veteran.  

An April 1997 lay statement from the veteran's brother is of 
record that attests to a history of migraine headaches and 
depression since the veteran's period of service.  VA 
examination reports dated in May and June 1997 disclose 
subjective complaints of headaches that last from one hour to 
one day.  The diagnosis rendered in May 1997 was chronic 
migraine headaches, poorly controlled by medication.  The 
June 1997 examination related to mental disorder and revealed 
the veteran's past medical history with respect to headaches 
and difficulties in service that resulted in hospitalization 
for mental problems.  In the recitation of the veteran's 
inservice headaches, the veteran reported that when he was 
placed in a stockade for several weeks at a time, he split 
rocks in the hot sun for extended periods and subsequently 
developed strong headaches.  The veteran denied significant 
psychiatric symptoms, reporting that when he experiences 
headaches, he is sometimes troubled.

On examination, the examiner noted that the veteran had no 
significant psychiatric problems and that his main problem 
stems from migraine headaches.  Further, the examiner 
reported that the veteran had not requested or received any 
psychiatric treatment since service, and, that in fact, he 
had not sought treatment during service.  The diagnosis 
rendered at that time was migraine headaches.

The veteran also submitted a statement dated in February 1998 
from American Council for Headache Education in which the 
author described "findings" based on the veteran's 
information previously submitted.  Overall, the article 
discloses that the veteran's headaches have a substantial 
impact on his life.  Also, a newsletter and the veteran's 
"report card" issued by this group are of record in which 
the veteran's symptoms associated with his headaches are 
analyzed.

In October 1998, the veteran had a personal hearing and 
testified essentially that prior to service, he had 
occasional headaches, not of a migraine nature.  Transcript 
(T.) at 2.  The first serious headache that the veteran 
experienced occurred in service when he was in the stockade 
on work detail.  (T.) at 2.  The veteran stated that after a 
couple of hours in the intense sun and strenuous work 
breaking up rocks, he had a severe headache and vomited.  
(T.) at 2.  Also, the veteran testified that he was 
hospitalized for his headaches and nausea and took sodium 
pentothal or sodium Amytal, he did not recall which.  (T.) at 
3.  After service, the veteran stated that he did not have 
the money to seek treatment so he self-medicated only.  (T.) 
at 6.  

The veteran further testified that he has had his own 
business as a hair stylist for most of his working years and 
has had times when he closed the shop due to his headaches.  
(T.) at 8.  When asked about his nervous disorder, the 
veteran stated that he has not been diagnosed with any 
anxiety disorder or anything similar to that.  (T.) at 8.  He 
also stated that he has never been diagnosed with nervousness 
and that there are no medical records for the period of time 
directly following service.  (T.) at 9.  The veteran 
currently sees a doctor about once a month for his headaches.  
(T.) at 10.  Also, the veteran stated that he had never tried 
to commit suicide in service, as the records reflect.  (T.) 
at 12.  

Analysis

The issue presently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his service connection claim for a nervous disorder and 
headaches.  The Board notes that in cases where a claim 
previously has been disallowed, that claim shall be reopened 
based solely upon presentation of new and material evidence 
that relates directly and substantially to the specific 
matter under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  When a veteran seeks to reopen 
a final claim, the Board must review all of the evidence of 
record before it can determine whether the claim should be 
reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for a nervous disorder and chronic headaches. 
Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his service connection 
claim for both a nervous disorder and headaches.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Thompson v. Derwinski, 1 
Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for a 
nervous disorder and headaches was last denied in a rating 
decision dated in May 1955 based on a lack of clinical 
evidence to substantiate that any post-service nervous 
disability and migraine headaches were related to the 
veteran's period of service.  As stated above, the RO 
considered the veteran's records of hospitalization during 
service for treatment of anxiety reaction and personality 
defects.  Other than a July 1953 Medical Board report related 
to such treatment and the September 1953 proceeding related 
to the veteran's discharge, the veteran's service records did 
not disclose pertinent information sufficient to substantiate 
entitlement to service connection. 

The Board notes that subsequent to the May 1955 rating 
decision, the veteran in this case has not presented any new 
evidence that bears directly and substantially on the 
determinative issue.  Therefore, the evidence submitted by 
the veteran is insufficient to reopen his service connection 
claim related to a nervous disorder and headaches.  38 C.F.R. 
§ 3.156(a).  However, the Board acknowledges that since the 
1955 rating decision, the veteran has submitted some new 
evidence in support of his claim.  

Specifically, the veteran has provided statements from 
private physicians attesting to treatment since the 1970s, 
specifically related to migraine headaches.  In a March 1997 
statement, the physician reported that the veteran's history 
was that headaches began in either 1952 or 1953, during the 
veteran's period of service.  Further, the veteran provided 
VA examination reports dated in May and June of 1997 that 
generally relate to treatment of chronic headaches.  However, 
such clinical data do not impart evidence that is both new 
and material to the matter at hand.  Moreover, the Board 
notes that the notation by the private physician in the March 
1997 statement is but a mere recitation of the veteran's own 
statements and does not constitute a competent medical 
opinion in support of the veteran's service connection claim.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

Additionally, the Board recognizes that the veteran supplied 
his own personal statements and that from his brother.  
Further, the veteran provided testimony from his personal 
hearing conducted in October 1998.  Nonetheless, although the 
documents provided by the veteran since the 1955 rating 
decision are new to the record, to the extent that those same 
records and affidavits previously were not part of the 
veteran's claims' folder, they do not impart any actual 
material evidence that bears directly and substantially on 
his current service connection claim.  38 U.S.C.A. 5108; 
38 C.F.R. § 3.156; Thompson v. Derwinski, 1 Vet. App. 251, 
253.

Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for a nervous disorder 
and headaches, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  In this particular case, the veteran 
did not submit evidence that bears directly and substantially 
on his service connection claim.  Id.  Overall, this veteran 
has not provided competent evidence of any association 
between post-service nervousness and headaches, and his 
period of service.

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As stated above, 
while some of the evidence submitted since the 1955 rating 
decision arguably, is new, in the sense that it was not part 
of the prior record, the Board concludes that it is neither 
relevant nor probative of the issue at hand.  That is, the 
evidence does not bear directly and substantially on whether 
the veteran's purported post-service nervous disorder and 
migraine headaches are causally related to his period of 
service.  Accordingly, the evidence that the veteran 
submitted in an attempt to reopen his claim of service 
connection for such disabilities is not new and material.


 

ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a nervous 
disorder and headaches has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

